Citation Nr: 0917009	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  03-36 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for disability of 
fracture of right thumb and right ring finger and traumatic 
amputation to the distal tip of the right middle finger, 
evaluated as noncompensable prior to January 15, 2009, and 40 
percent disabling beginning January 15, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to June 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for fracture of 
right thumb and right ring finger and traumatic amputation to 
the distal tip of the right middle finger, but assigned a 
noncompensable evaluation.  Jurisdiction of the case was 
thereafter transferred to the Winston-Salem, North Carolina 
RO.  The Veteran perfected an appeal of the July 2002 rating 
determination to the Board.  In July 2005, the Veteran 
testified at a Board videoconference hearing before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is associated with the claims folder.  In an October 2005 
decision, the Board denied the claim for a higher initial 
rating.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2006 Order, the Court granted a joint motion of the 
parties, and remanded the matter to the Board for action 
consistent with the joint motion.  In July 2008, the Board 
remanded the case for further evidentiary development in 
accordance with the joint motion.  The requested development 
has been completed.  The case has now been returned to the 
Board for further appellate action.  

As the Board noted in the July 2008 Remand, in the October 
2005 Board decision, the Board referred the issue of an 
increased rating for the service-connected scar of the right 
ring finger.  The Board noted that as no records were 
permitted to be added to the file following the decision due 
to Court review, it was unclear whether action was taken on 
the referred issue, and that if, and only if, action had not 
yet been taken on that issue, the matter was referred for 
appropriate action.  A review of the claims file suggests 
that no action has yet been taken on that issue.  
Accordingly, this matter is again REFERRED to the RO for 
appropriate action. 

FINDINGS OF FACT

1.  For the period prior to January 15, 2009, relating to 
rating criteria in effect prior to and beginning August 26, 
2002, the grade of disability/evaluation level most 
representative of the combination of the right middle and 
right ring disabilities is favorable ankylosis of two digits 
with no compensable functional impairment associated with the 
thumb disability.    

2.  For the period beginning January 15, 2009, relating to 
rating criteria in effect prior to and beginning August 26, 
2002, the grade of disability/evaluation level that best 
represents the overall multiple finger disability is 
favorable ankylosis of three digits (right thumb, right 
middle finger, and right ring finger).  


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating of 10 percent, 
but not higher, for disability of fracture of the right thumb 
and right ring finger and traumatic amputation to the distal 
tip of the right middle finger have been met prior to January 
15, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5223 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5223 (2008).

2.  An initial evaluation in excess of 40 percent for 
disability of fracture of the 
right thumb and right ring finger and traumatic amputation to 
the distal tip of the right middle finger have not been met 
beginning January 15, 2009.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5222 (2002); 38 C.F.R. § 44.71a, Diagnostic Code 5222 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in January 2004, February 2005, and September 
2008 letters, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  The January 2004 letter advised the 
Veteran to submit or ask VA to obtain evidence from medical 
providers, and to submit statements from others who could 
describe their observations of his disability level, or his 
own statements describing the symptoms, frequency, severity 
and additional disablement caused by his disabilities.   The 
September 2008 letter advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms have on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the Veteran may 
submit (or 
ask the Secretary to obtain) relevant to establishing 
entitlement to increased compensation.  The letter further 
notified the Veteran of the evidence needed to establish an 
effective date.  The claim was last readjudicated in February 
2009.

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection for fracture of 
right thumb and right ring finger and traumatic amputation to 
the distal tip of the right middle finger.  In Dingess, the 
Court held that in cases in which service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, where notice 
provided before service connection is granted is legally 
sufficient, VA's duty to notify is satisfied.  See generally 
Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals 
from an original assignment of a disability rating, the claim 
is classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  Here, the Veteran was not 
provided with any notice under the VCAA before the award of 
service connection.  Nevertheless, the issuance of the VCAA 
notices described above was followed by a readjudication of 
the claim in February 2009 thereby curing the timing defect.  
See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006) (providing that where notice was not provided prior to 
the RO's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the RO).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA examination reports, 
and hearing testimony. 

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, providing statements and 
testimony describing the impact his multiple finger 
disability had on his functioning.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2008).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran's claim for compensation benefits was received on 
June 11, 2002.  In a July 2002 rating decision, the RO 
granted service connection for fracture of the right thumb 
and ring finger, and traumatic amputation to the distal tip 
of the right middle finger, and assigned a noncompensable 
evaluation under Diagnostic Code 5222, effective July 1, 
2002, the day following the Veteran's discharge from service.  
Separate service connection was established for a scar of the 
right ring finger.  A February 2009 rating decision increased 
the initial disability rating to 40 percent under Diagnostic 
Code 5222, effective January 15, 2009, the date of a VA 
examination.  

The Board notes that the Rating Schedule has been revised 
with respect to evaluating ankylosis and limitation of motion 
of the fingers.  See Ankylosis and Limitation of Motion of 
Digits of the Hands, 67 Fed. Reg. 48,784-87 (July 26, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 
(2003-2008)).  Those provisions, which became effective 
August 26, 2002, replaced the rating criteria of 38 C.F.R. § 
4.71a, Diagnostic Codes 5216 to 5227 for ankylosis of the 
fingers (in effect through August 25, 2002).  If application 
of the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation. 38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
VAOPGCPREC 3-00.

Prior to August 26, 2002, under Diagnostic Code 5222, 
favorable ankylosis of the thumb, middle and ring fingers, is 
assigned a 40 percent rating for the major hand, and a 30 
percent rating for the minor hand.  

Under Diagnostic Code 5223, favorable ankylosis of the thumb 
and either the middle or ring finger is assigned a 30 percent 
rating for the major hand, and a 20 percent rating for the 
minor hand.  Favorable ankylosis of the middle and ring 
finger warrants a 10 percent rating for both the major and 
minor hand.

The ratings for Codes 5222 and 5223 apply to favorable 
ankylosis or limited motion permitting flexion of the tips to 
within 2 inches (5.1 cms) of the transverse fold of the palm.  
Limitation of motion of less than 1 inch (2.5 cms) in either 
direction is not considered disabling.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:  (1) ankylosis of both the 
metacarpophalangeal (MP) and proximal interphalangeal (PIP) 
joints, with either joint in extension or in extreme flexion, 
will be rated as amputation; (2) ankylosis of both the MP and 
PIP joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis; (3) with 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable; and 
(4) with the thumb, the carpometacarpal joint is to be 
regarded as comparable to the MP joint of other digits.

Under Diagnostic Code 5224, a 10 percent rating is assigned 
for favorable ankylosis of the thumb (for both the major and 
minor hand), and a 20 percent rating is assigned for 
unfavorable ankylosis of the thumb.  

Under Diagnostic Code 5226, a 10 percent rating is assigned 
for favorable and unfavorable ankylosis of the middle finger 
(for both the major and minor hand).

Under Diagnostic Code 5227, a noncompensable evaluation is 
assigned for ankylosis of any other finger [ring and little 
fingers].  

Extremely unfavorable ankylosis is to be rated as amputation 
under Diagnostic Codes 5152 through 5156.   

Beginning August 26, 2002, under Diagnostic 5222, favorable 
ankylosis of the thumb and any two fingers is assigned a 40 
percent rating for the major hand, and a 30 percent rating 
for the minor hand. 

Under Diagnostic Code 5223, favorable ankylosis of the thumb 
and either the middle (long) or ring finger is assigned a 30 
percent rating for the major hand, and a 20 percent rating 
for the minor hand.  Favorable ankylosis of the middle (long) 
and ring finger warrants a 10 percent rating for both the 
major and minor hand.

Under Diagnostic Code 5224, favorable ankylosis of the thumb 
of the major and minor hand is assigned a 10 percent rating.  

Under Diagnostic Code 5226, a maximum schedular rating of 10 
percent is assigned for favorable or unfavorable ankylosis of 
the middle (long) finger of the major and minor hand.

Under Diagnostic Code 5227, a noncompensable rating is 
assigned for favorable or unfavorable ankylosis of the ring 
or little finger of the major and minor hand.

The Note under Diagnostic Codes 5224, 5226, and 5227 provides 
that consideration should be made as to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.

Under Diagnostic Code 5228 (limitation of motion of thumb), 
with a gap of less than one inch (2.5 cm) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers, a noncompensable evaluation is assigned for the 
major and minor hand.  With a gap of one to two inches (2.5 
to 5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, a 10 percent rating 
is assigned for the major and minor hand.  With a gap of more 
than two inches (5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, a 
20 percent rating is assigned for the major and minor hand.

Under Diagnostic Code 5229 (limitation of motion of the index 
or long finger), with a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and; 
extension is limited by no more than 30 degrees, a 
noncompensable evaluation is assigned for the major and minor 
hand.  With a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees, a 10 percent 
rating is assigned for the major and minor hand.

Under Diagnostic Code 5230 (limitation of motion of the ring 
or little finger), for any limitation of motion, a 
noncompensable evaluation is assigned for the major and minor 
hand.

For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the MP and PIP joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the MP joint has a range 
of zero to 90 degrees of flexion, the PIP joint has a range 
of zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal (DIP) joint has a range of zero to 70 or 80 
degrees of flexion.

In evaluating ankylosis of the index, long, ring, and little 
fingers, the following rules will be observed:  (1) if both 
the MP and PIP joints of a digit are ankylosed, and either is 
in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at the PIP or proximal thereto; (2) if 
both the MP and PIP joints of a digit are ankylosed, evaluate 
as unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position; (3) if only the MP or PIP 
joint is ankylosed, and there is a gap of more than two 
inches (5.1 cm.) between the fingertip(s) and the proximal 
transverse crease of the palm, with the finger(s) flexed to 
the extent possible, evaluate as unfavorable ankylosis; and 
(4) if only the MP or PIP joint is ankylosed, and there is a 
gap of two inches (5.1 cm.) or less between the fingertip(s) 
and the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
favorable ankylosis.  

If there is limitation of motion of two or more digits, each 
digit is to be evaluated separately and the evaluations 
combined.

The rating criteria under Diagnostic Codes 5154 and 5155 have 
remained the same for the entire course of this claims 
process.  Amputation of the middle (long) finger, whether the 
major or minor hand, is assigned a 10 percent rating if it is 
without metacarpal resection, at the PIP joint, or proximal 
thereto.  A higher rating of 20 percent is assigned where 
there is metacarpal resection (more than one-half the bone 
lost).  Amputation of the ring finger of either hand with 
metacarpal resection (more than one-half of the bone lost) 
warrants a 20 percent rating.  Amputation without metacarpal 
resection at the PIP joint or proximal thereto warrants a 10 
percent rating.

Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The service treatment records document injuries to the 
Veteran's right thumb and right middle and ring fingers.  
Also, the records indicate that he is left-handed.

The July 2002 VA examination report notes that the Veteran is 
left hand dominant.  The Veteran reported on a history of 
injury to his right thumb.  He denied he currently 
experienced any pain with range of motion.  As for the injury 
he sustained to his ring finger, he complained that he 
currently was unable to grip with his fingers.  He had 
difficulty pushing and pulling, and he had difficulty flexing 
the ring finger.  He experienced pain with range of motion, 
described as a 3 on a scale of 1 to 10.  As for the injury to 
his middle finger, he only noted that it was slightly shorter 
due to an avulsion.

On physical examination, the Veteran's right hand showed no 
erythema, edema, ecchymosis, or deformity of the thumb.  He 
was able to "test thumb and fingers" without difficulty.  
He was able to pull, push, and grasp without a problem.  On 
the ring finger, there was a scar.  There was no deformity, 
but the Veteran was unable to grasp or flex with the ring 
finger, and he could not touch the palmer crease.  He had a 3 
to 5 grip of that hand.  There was also noted deformity of 
the distal tip of the middle finger where there had been a 
traumatic amputation in the past.  There was no scarring or 
tenderness to the area.  The examiner provided the following 
diagnoses:  history of right thumb distal interphalangeal 
joint fracture with residual; status post open reduction and 
internal fixation right hand ring finger with residual; and 
right hand traumatic avulsion to the distal tip of the middle 
finger with residual.  

In the September 2002 notice of disagreement, the Veteran 
maintained that he could not flex his right ring finger or 
use it to grasp, which significantly reduced his ability to 
grip items with his right hand.  He further maintained that 
the last joint of his right ring finger was unusable.  

In the November 2003 substantive appeal, the Veteran noted 
that with respect to the right ring finger, he was unable to 
flex the distal phalange, and the PIP joint would not fully 
extend.  As for his right "little" finger, the DIP joint 
range of flexion had decreased to a maximum of about forty 
degrees.  As for his right middle finger, there was deformity 
and a scar shown.  The DIP joint range of flexion of the 
right middle finger was noticeably less than motion in the 
left middle finger.  He complained that the fingertip was 
also sensitive to anything that firmly touched it.  He 
concluded that since he had significant limitation of motion 
of three fingers of the right hand, a compensable evaluation 
was warranted.  

The June 2004 VA examination report shows the examiner noted 
that the Veteran's right hand was not his dominant hand.  The 
physical examination of the right hand revealed deformity of 
the nail of the middle finger ulnar aspect, which was 
associated with a soft tissue partial amputation.  The finger 
itself appeared to be "alright" but the nail was deformed.  
He had a three fourth inch laceration in the tuft of the 
middle finger.  He could not flex the DIP joint of the ring 
finger and lacked one and a half inch placement in the medium 
transverse fold of the thumb.  He could not hyperextend the 
ring finger.  He was able to grasp items with the thumb, 
index, and middle fingers.  There was definite decreased 
strength in the ring finger and some lack of dexterity in the 
hand as a unit.  He had full range of motion with all the 
fingers, except the ring finger.  He could extend the ring 
finger, but he lacked 10 degrees of full extension; he could 
not hyperextend it and could not flex the DIP joint and 
distal phalanx at all.  The examiner provided the following 
diagnoses:  fracture of the right thumb with minimal 
residuals; partial amputation of the right middle finger with 
deformed fingernail; and injury with ruptured distal tendon 
slip of the right ring finger and residual loss of range of 
motion.  

At the June 2005 hearing, the Veteran described the current 
symptomatology of his service-connected finger disabilities.  
He testified that the motion of his ring finger was somewhat 
limited, but the strength was almost nonexistent and it was 
almost impossible to pick up anything that had any weight or 
grip anything because of the injury to "both" digits.  
Further, he indicated that his left hand was listed as being 
dominant because that was the one he used to write, but he 
actually performed all of his sports and strength activities 
with his right hand.  Regarding his thumb, he felt that he 
had lost mobility, but was not sure how much was due to the 
thumb as compared to the other fingers.  He added that his 
little finger was affected as well.  He maintained that it 
"atrophied," causing loss of strength and dexterity with 
that hand.  As for his middle finger, he complained that it 
was tender and painful, particularly at the tip where the 
amputation occurred.  He emphasized that it was the finger 
itself that was painful, and that the residual scar was not 
painful.  He further testified that his hand was always weak 
and dexterity limited, that he could not touch his thumb to 
the palm of his hand, and that his hand would get tired when 
he was doing normal everyday activities.  Also, he did not 
receive any current treatment for his right hand condition, 
and he did not wear a brace or split to help when doing 
activities.  

The January 2009 VA examination report shows the examiner 
noted that the Veteran reported that he was left-handed for 
writing, but he played sports with the right hand.  Before 
the exam, while shaking the Veteran's hand, the examiner 
noted an incomplete grasp with his handshake, which was 
duplicated during the exam.  The Veteran currently complained 
of decreased grasp, and trouble holding onto objects such as 
an inability to grasp the handle of a tennis racquet.  The 
examiner described the Veteran as ambidextrous.  There were 
no other reported hand symptoms other than a decrease in 
strength and dexterity.  There was no history of flare-ups of 
joint symptoms.  

On physical examination, examination of the right index 
finger revealed no objective evidence of pain.  Extension of 
the DIP joint was 0 degrees (finger aligned with hand); 
extension of the PIP joint was limited by 90 degrees; 
extension of the MP joint was limited by 90 degrees; and the 
gap between the index finger and proximal transverse crease 
of the hand on maximal flexion of the finger was 1 inch (2.5 
cm).  After repetitive motion, there was no objective 
evidence of pain.  As for additional limitation of motion, 
the examiner maintained that she was unable to test.   

Examination of the right long (middle) finger revealed no 
objective evidence of pain.  Extension of the DIP joint was 
limited by 0 degrees; extension of the PIP joint was limited 
by 0 degrees; extension of the MP joint was limited by 90 
degrees; and the gap between the long finger and proximal 
transverse crease of the hand on maximal flexion of the 
finger was greater than 2 inches (greater than 5.1 cm).  
After repetitive motion, there was no objective evidence of 
pain.  As for additional limitation of motion, the examiner 
maintained that she was unable to test.   

Examination of the right ring finger revealed no objective 
evidence of pain but there was limitation of motion.  After 
repetitive motion, there was no objective evidence of pain.  
As for additional limitation of motion, the examiner 
maintained that she was unable to test because the Veteran 
had a 4 cm space between the ring finger and the palm.   

Examination of the right little finger revealed no objective 
evidence of pain but there was limitation of motion.  After 
repetitive motion, there was no objective evidence of pain.  
As for additional limitation of motion, the examiner 
responded that there was none.

Examination of the right thumb revealed a gap between the 
right thumb pad and the fingers of 1 inch (2.5 cm).  There 
was no objective evidence of pain.  After repetitive motion, 
there was no objective evidence of pain.  As for additional 
limitation of motion, the examiner responded that there was 
none.

As for the presence of ankylosis, the examiner noted that 
there was ankylosis of the right ring finger at the PIP joint 
(and not at the DIP or MP joints).  He had 90 degrees of 
flexion.  The gap between the right ring finger and the 
proximal transverse crease of the hand on maximal flexion of 
the fingers was 2 inches or less.  There was no rotation or 
angulation of either bone at an ankylosed joint.  As for 
whether the ankylosis interfered with the motion of the other 
digits or with the overall hand function, the examiner 
responded in the affirmative.  She noted that the Veteran was 
unable to use the right little finger as he complained of 
numbness.  As for whether there was deformity of one or more 
digits, decreased strength for pushing, pulling and twisting, 
and decreased dexterity for twisting, probing, writing, 
touching and expression, the examiner responded to all in the 
affirmative.  The examiner noted that the Veteran's digits 
were stiff, and the Veteran grasped with the thumb and index 
and long fingers developing contracture of the ring finger.  

The examiner provided a diagnosis of immobility of right hand 
digits.  The examiner added that the Veteran had decreased 
grasp, and he was unable to participate in sports.  The 
Veteran was noted as employed full-time.  There were no 
significant effects of his disability on his occupation.  As 
for the effects of the condition on the usual daily 
activities, it had no effect on shopping, traveling, feeding, 
toileting, and grooming, a mild effect on chores, exercise, 
bathing, and dressing, a moderate effect on recreation, and 
it prevented the performance of sports.  The examiner 
commented that when the Veteran had open reduction and 
internal rotation of the ring finger, the Veteran noted loss 
of use and numbness of the little finger.  The examiner 
further observed that the surface of the palm was tight and 
that there might be scar tissue that was limiting range of 
motion and adding to the disfigurement and disuse.  The 
examiner explained that scar tissue was not uncommon at 
healed surgical sites, and that it could restrict function 
and at times cause discomfort.  The examiner maintained that 
the Veteran essentially had decreased grasp and function of 
the right hand and that he would not be able to pick-up small 
items or hold small items.    

I.	Period prior to January 15, 2009

Criteria in effect prior to August 26, 2002

The July 2002 VA examination report showed that the Veteran 
had no limitation of motion in the right thumb and right 
middle finger.  He also denied any associated pain on range 
of motion of the thumb and did not report any pain in 
connection with the right middle finger.  The June 2004 VA 
examination similarly showed that the Veteran had full range 
of motion in the thumb and middle finger.  He also does not 
have actual ankylosis of the thumb or middle finger as 
confirmed by the January 2009 VA examination.  Thus, the 
Veteran is not entitled to a compensable evaluation under 
Diagnostic Codes 5224 and 5226.  

The January 2009 VA examiner did confirm that the Veteran had 
ankylosis of the PIP joint of the right ring finger, but with 
only one joint of a digit ankylosed, the findings reported in 
2002 and 2004 do not show unfavorable ankylosis much less 
extremely unfavorable ankylosis.  The Veteran demonstrated 
motion possible to within 2 inches of the median transverse 
fold of the palm [lacking one and a half inch].  Thus, the 
Veteran is not entitled to a compensable evaluation under 
Diagnostic Code 5227 with only favorable ankylosis 
demonstrated.    

Combination of finger amputations at various levels, or of 
finger amputations with ankylosis or limitation of motion of 
the fingers are to be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, the higher of the two grades 
is selected.  
38 C.F.R. § 4.71a, Note (b) to Diagnostic Codes 5220 to 5223.  

With respect to the amputation on the right middle finger, 
Diagnostic Code 5154 requires that the amputation be at the 
PIP joint or proximal thereto in order to qualify for the 
minimum compensable evaluation of 10 percent.  The medical 
evidence reflects that the amputation was of the distal tip 
of the finger, and the DIP joint is above the PIP joint in 
the finger.  See 38 C.F.R. § 4.71a, Plate III.  Thus, the 
Veteran's combination of amputation of only the distal tip of 
the middle finger and favorable ankylosis of the ring finger 
is for consideration pursuant to Note (b).  (The thumb is 
excluded in the absence of ankylosis and demonstrable 
limitation of motion.)  The Veteran does not have amputation 
of the middle finger as defined in Diagnostic Code 5154.  
Moreover, a Note applicable to Diagnostic Code 5154 
specifically provides that single finger amputation ratings 
are the only applicable ratings for amputations of whole or 
part of single fingers.  As amputation only affects one 
finger, an evaluation under multiple finger amputations would 
not be appropriate.  Amputations at distal joints, or through 
distal phalanges, other than negligible losses, are to be 
rated as prescribed for favorable ankylosis of the fingers.  
See 38 C.F.R. § 4.71a, Multiple Finger Amputations, Note (c) 
(2008).  Thus, favorable ankylosis is the grade of disability 
most representative of the combination of the middle and ring 
finger disability.  Accordingly, the Veteran is entitled to a 
higher initial rating of 10 percent under Diagnostic Code 
5223 for overall disability akin to favorable ankylosis of 
two digits (middle and ring) of the hand with no compensable 
functional impairment associated with the thumb.  

Criteria in effect beginning August 26, 2002

As ankylosis is not shown in the thumb and middle fingers, 
the Veteran is not entitled to compensable evaluations under 
Diagnostic Codes 5224 and 5226.  Ankylosis is shown in the 
ring finger, but it is noncompensable under Diagnostic Code 
5227.  No limitation of motion in the thumb and middle 
fingers was shown on VA examination in 2002 and 2004 so 
compensable evaluations under Diagnostic Codes 5228 and 5229 
are not warranted.  Limitation of motion in the right ring 
finger demonstrated in 2004 is noncompensable under 
Diagnostic Code 5230.  

Based on these findings, clearly the ankylosis of the ring 
finger did not result in demonstrable limitation of motion of 
the thumb and middle fingers during this period.  As for any 
interference with the overall function of the hand, the 
Veteran was able to pull, push, and grasp with no problem in 
the other fingers in 2002.  In 2004, it was noted that the 
Veteran had "some" lack of dexterity in the hand as a unit, 
but nevertheless, the Veteran was able to grasp items with 
the other fingers and he had full range of motion.  As for 
consideration of the amputation criteria, the ankylosis in 
the ring finger is at the PIP joint, but some motion to the 
proximal transverse crease of the palm remains intact so the 
disability is not akin to amputation.  Thus, evaluation of 
ankylosis of the ring finger as amputation is not warranted 
and no "additional evaluation" is warranted pursuant to the 
Note under Diagnostic Code 5227.    

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e., amputation, unfavorable or 
favorable ankylosis, or limitation of motion), assigning the 
higher level of evaluation when the level of disability is 
equally balanced between one level and the next higher level.  
38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230, Note 2 
(2008).  For the same reasons as discussed in the prior 
section, favorable ankylosis best represents the overall 
multiple finger disability.  Thus, the Veteran is entitled to 
a higher initial rating of 10 percent is supported under the 
new rating criteria of Diagnostic Code 5223 as well, for 
disability akin to favorable ankylosis of two digits (middle 
and ring) of the hand with no compensable functional 
impairment associated with the thumb.
	

II.	Period beginning January 15, 2009

Criteria in effect prior to August 26, 2002

The findings reported in the January 2009 VA examination 
report show that the Veteran is not entitled to a compensable 
evaluation under Diagnostic Code 5227.  Ankylosis (in only 
one joint) is only shown in the right ring finger, and while 
present, is not unfavorable much less extremely unfavorable 
as motion is possible to 4 cm (i.e., within 2 inches) from 
the palm.  The examination also revealed that there is a gap 
between the right thumb and the fingers of 1 inch, and the 
gap between the middle finger and the proximal transverse 
crease was greater than 2 inches.  No additional limitation 
of motion on account of pain was demonstrated.  

On an individual basis, compensable evaluations are not 
warranted under Diagnostic Codes 5224 and 5226 in the absence 
of actual ankylosis of the thumb and middle finger.  As 
previously noted, however, where motion is not possible to 
within 2 inches of the median transverse, the rating will be 
for unfavorable ankylosis.  Thus, as motion of the right 
middle finger is not possible to within 2 inches of the palm, 
the disability is treated as akin to unfavorable ankylosis.  

In addition, as motion of the right thumb is possible to 
within 2 inches of the fingers, but minimally greater than 
"less than 1 inch," the disability is treated as akin to 
favorable ankylosis.  Therefore, the most representative 
grade of disability among the combination of favorable 
ankylosis of the ring finger, unfavorable ankylosis of the 
middle finger, and favorable ankylosis of the thumb is 
favorable ankylosis.  The examiner described the Veteran as 
ambidextrous, despite multiple prior references in the record 
including in service treatment records and prior examinations 
that the Veteran is left hand dominant.  Nevertheless, the RO 
determined that because the examiner now indicated he was 
ambidextrous, the Veteran is entitled to consideration of the 
right hand as the dominant hand for purposes of providing him 
with the higher evaluation.  Thus, the RO assigned a rating 
of 40 percent under Diagnostic Code 5222, for overall 
disability that is akin to favorable ankylosis of three 
digits (thumb, middle, and ring).  In the absence of evidence 
of overall disability akin to unfavorable ankylosis of three 
digits of the major hand, the next higher rating of 50 
percent under Diagnostic Code 5218 is not warranted.


Criteria in effect beginning August 26, 2002

In the absence of actual ankylosis of the right thumb and 
right middle finger, compensable evaluations under Diagnostic 
Codes 5224 and 5226 are not warranted.  Ankylosis of the ring 
finger is noncompensable under Diagnostic Code 5227.  The 
Board must also consider whether evaluation as amputation is 
warranted, and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  The January 
2009 VA examination showed that while the Veteran has 
ankylosis of the ring finger at the PIP joint, motion to the 
proximal transverse crease of the palm remains intact so the 
disability is not akin to amputation.  

The examination further showed that the service connected 
right ring finger does result in limitation of motion of the 
nonservice connected right little finger; however, any 
limitation of motion in the little finger is noncompensable 
under Diagnostic Code 5230.  As for any interference with the 
overall function of the hand, this factor is clearly 
contemplated in the high rating currently assigned the 
Veteran's multiple finger disability.  The VA examination 
shows the Veteran retains overall power and dexterity in his 
right hand albeit "decreased," and he is able to grasp with 
the thumb and index and long fingers.  Thus, evaluation of 
ankylosis of the ring finger as amputation is not warranted, 
and no evaluation in addition to the 40 percent disability 
rating currently assigned is warranted pursuant to the Note 
under Diagnostic Code 5227.    

As for limitation of motion, with a gap of 1 inch between the 
thumb pad and the fingers, a 10 percent rating under 
Diagnostic Code 5228 is appropriate.  With a gap of more than 
1 inch between the middle finger and the proximal transverse 
crease of the palm, a 10 percent rating under Diagnostic Code 
5229 is warranted.  Any limitation of motion in the ring 
finger is noncompensable under Diagnostic Code 5230.  Thus, 
evaluation of the fingers separately on the basis of 
limitation of motion and combining the evaluation would only 
result in a 20 percent rating.  See 38 C.F.R. § 4.25, Table I 
(2008).  

Multiple digits of the same hand, however, are affected by 
ankylosis, amputation, and limitation of motion.  In addition 
to favorable ankylosis and limitation of motion of the right 
ring finger, amputation of the middle finger is present, but 
only involves the distal tip, and thus, not actual amputation 
as defined in Diagnostic Code 5145 as previously discussed.  
The type of amputation involved is rated as favorable 
ankylosis.  See 38 C.F.R. § 4.71a, Multiple Finger 
Amputations, Note (c) (2008).  The thumb disability manifests 
only limitation of motion.  Therefore, the overall disability 
is best represented by favorable ankylosis and limitation of 
motion.  Thus, the next higher rating of 50 percent under 
Diagnostic Code 5218 is not warranted as unfavorable 
ankylosis of three digits of the hand does not best represent 
the overall disability.    

III.	Other Considerations

The Veteran's service connected disability of fracture of the 
right thumb and right ring finger and traumatic amputation to 
the distal tip of the right middle finger has been assigned 
staged ratings for separate periods of time based on the 
facts found.  See Fenderson, supra.

The Board has also considered whether the Veteran's 
disability of fracture of the right thumb and right ring 
finger and traumatic amputation to the distal tip of the 
right middle finger presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology due to his multiple finger disability, and 
provide for a greater evaluation for additional or more 
severe symptoms; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

A higher initial rating of 10 percent for disability of 
fracture of the right thumb and right ring finger and 
traumatic amputation to the distal tip of the right middle 
finger for the period beginning July 1, 2002, is granted, 
subject to the provisions governing the award of monetary 
benefits.

An initial rating in excess of 40 percent for disability of 
fracture of the right thumb and right ring finger and 
traumatic amputation to the distal tip of the right middle 
finger beginning January 15, 2009, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


